DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
Regarding the drawings:
Examiner enters the drawing amendments of 5/25/2022.  The drawings help clarify the parts claimed by applicant.  However, the drawings do not include where the cross-sectional views are taken from, as required.  Drawings are still objected to.    
Regarding the specification: 
Applicant has included new matter; “smooth, regular surfaces”.  Examiner notes that this phrase is considered new matter, and may not be entered into the specification.  
Regarding 103 rejection:
Applicant asserts Tawil does not have a head mounting area recessed within the outer surface, and that “a cavity would serve no function”.  This assertion was made in the arguments of 8/25/2021 and answered in final of 9/28/2021.  Examiner further notes that the recess/head mounting area is an area surrounding the attachment means, and does not affect the form, function, or use, of the attachment means.  The change of shape into the head mounting area being “recessed” is known in the art, as shown in Warren, and is done for the purpose of aesthetics.  
Applicant asserts that Tawil does not disclose a cavity.  Examiner notes that it is shown in figures 13-18.  Examiner notes that “smooth, regular surfaces” is not supported in the original specification, and is given a new matter 112a rejection.  Further, examiner notes that   Tawil discloses two embodiments, figure 1 cavity with a ceiling, and a continuous sidewall, and figure 13’s cavity having a ceiling, a continuous sidewall, and a floor.  Applicant argues the embodiment of figure 13 does not “provide a secure temporary attachment of the head to the band”, while simultaneously stating the bendable tabs of the base/band grip the keys of the head.  Therefore, it seems applicant is aware that the embodiment of figure 13 of Tawil performs the function that applicant asserts figure 13 does not perform.  
The claim amendments made by applicant make the embodiment of figure 13 of Tawil the best primary reference, and the claims are rejected with using figure 13 of Tawil as the primary reference below.

Specification
The substitute specification filed 5/25/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it includes new matter in [0056], the new matter being “smooth, regular surfaces”.  

Drawings
The drawings of 5/25/2022 are entered.  The drawings of 5/25/2022 are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Examiner notes that applicant has added cross hatching for cross sectional views in figures 8-12, however applicant does not indicate where the cross section takes place.  Please see 37 CFR 1.84(h)3 for cross hatching instructions and indicating where the cross section takes place.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Applicant claims “smooth, continuous sidewalls”.  Examiner notes that this is not disclosed in the original specification, nor clearly shown in the drawings.  Examiner suggests removal of this phrase. 
-Applicant claims the keys are dimensioned to match the inner dimensions of the ceiling and “at least one of the floor and the continuous sidewall or plurality of sidewalls”.  Examiner notes that applicant’s original specification mentions “sidewalls” three times, none of which mention the keys are dimensioned to match the keys.  Examiner suggests removal of this phrase. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 5456095 Tawil, in further view of 2014/0102136 Warren.  
Examiner notes Warren was filed in a provisional application on October 12, 2012, which is prior to applicant’s priority date of September 4, 2013.  
Regarding claim 1, Tawil discloses a ring assembly (figure 13) comprising: 

    PNG
    media_image1.png
    293
    586
    media_image1.png
    Greyscale
a shank 6 comprising an annular band (figure 13) comprising an inner finger contacting surface (interior surface of the shank) and an outer surface (opposite the inner finger contacting surface); 
a head mounting area (area on top of the shank where the stone sits, best shown in figure 18) on the outer surface of the band, wherein the head mounting area comprises a base (receiver 5); 
a cavity 7 inside the band 6 (receiver 5 is within the band/shank 6) between the base of the head mounting area (surface on top of which the stone sits, figure 18) and the inner surface of the band (figure 13) opposite the head mounting area, the cavity having a ceiling 12 (figure 14) defined by the base of the head mounting area (as shown in figure 15), a floor (figure 16) defined by the inner surface of the band opposite the head mounting area, and a continuous sidewall (making a circular cavity, figures 14 and 16) consisting of smooth, regular surfaces between the floor and the ceiling of the cavity (figure 15); 
a keyhole aperture (figure 14, openings 12) in the base of the head mounting area defining an entrance to said cavity 7 through the cavity ceiling (figures 14 and 17); 
a head (figure 13) configured to be mounted within the head mounting area (fits in the space above the receiver 5, figure 18), and which includes a mount with a base (bottom of prongs, figure 18), and a post 2 extending from an exterior of the base (figure 13), 
wherein the post 2 consists essentially of one or more protruding keys 8a dimensioned to align with and pass through a corresponding opening in the keyhole aperture (as is required in Tawil figure 13), after which rotation of the post 2 relative to the shank 6 rotates the keys 8 out of alignment with the aperture to engage the upper and lower surfaces of the cavity (Tawil figure 14 shows a quarter turn rotation within the cavity, and engages upper and lower surfaces, as shown in figure 18), and 
wherein the keys 8 are further dimensioned to match the inner dimensions of the ceiling and at least one of the floor and the continuous sidewall to engage and provide a secure temporary attachment of the head to the band (column 4, line 7, makes a friction fit).
Tawil does not disclose that the area above the receiver 5 is recessed below an outer surface of the shank.  

    PNG
    media_image2.png
    307
    322
    media_image2.png
    Greyscale
 Warren discloses a ring assembly with a shank 16 (figure 2) having an inner figure contacting surface and an outer surface, a head 20 with a rotating connecting post 12, a head mounting area 18 recessed within the outer surface of the annular band 16, the head mounting area comprising a base (with cavity 22) and a plurality of sidewalls within the recess (in figure 2), wherein the receiver for the rotating connecting post 12 is in the middle of the head mounting area, cavity 22 in the recessed head mounting area having a ceiling defined by the base of the head mounting area.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply outer surface shape of the shank of a ring with a detachable head, as taught by Warren, to the known ring with a detachable head as taught by Tawil, as this affects the exterior surface of the shank, and does not affect the form, function, or use, of the connection device of Tawil.  Examiner notes that changing features of the outer surface of the ring of Tawil in the manner of Warren changes only the aesthetics of the ring, and therefore, Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 16, Tawil as modified discloses the ring assembly of claim 1, wherein the ceiling or the floor includes a camming surface 33.  

Regarding claim 17, Tawil as modified discloses the ring assembly of claim 1, wherein the ceiling or the floor includes a plurality of raised projections (projection 33 coming up from the floor, figure 18, two shown in figure 17).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tawil modified by Warren as applied to claim 1 above, and further in view of 2017/0095971 Pullini.
Regarding claim 12, Tawil as modified discloses the device of claim 1, wherein the key on the post of Tawil engages a detent to frictionally engage the key 8 and the lower surface.  Tawil disclose not disclose the use of “stippling” to frictionally engage the key to the lower surface.
Pullini discloses the use of “uneven surfaces” 30 to frictionally connect two parts (figure 5).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a texture of Pullini on the surfaces of Tawil, in order to further frictionally engage the key of Tawil to the surface of Tawil in a frictional manner, as desired by Tawil.  Examiner contends that the “uneven surface” of Pullini and the detent of Tawil are functional equivalents, in keeping the key 8 in a particular rotational position to prevent it from being inadvertently removed.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that mere duplication of parts for the same function has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677